Citation Nr: 1759160	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for an ankle disorder.

5.  Entitlement to service connection for swelling of joints.

6.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his mother, his father, and his grandmother


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to December 2008.

These claims come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Board hearing at the local RO in October 2016 before the undersigned Veterans Law Judge.  The record was held open for 90 days.  The Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

In October 2016, on the same day of the Board hearing, the Veteran filed a new claim of service connection for anxiety and depression.  Typically, the Board would adjudicate only one claim of service connection for a psychiatric condition and address all diagnosed psychiatric disorders.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, he noted that his claim of service connection for PTSD was already on appeal.  Thus, according to the Veteran's request that these claims be bifurcated, the Board will adjudicate the claim of service connection specifically for PTSD in this decision and refer the newly filed claim for anxiety and depression to the RO.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).


The Veteran filed a VA Form 21-526EZ, Fully Developed Claim raising the issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder other than PTSD (noted as anxiety and depression) in October 2016.  However, these claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  

The decision below addresses the PTSD and hearing loss claims.  The claims of service connection for a sleep disorder, swelling of ankles, swelling of joints, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran withdrew his claim of service connection for hearing loss.

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for a bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Withdrawal of Claim-Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.   

At the October 2016 Board hearing and in a written statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew his appeal pertaining to the issue of entitlement to service connection for hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to this issue, and the claim must be dismissed.

Service Connection-PTSD

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To establish service connection for PTSD generally, a veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

In this case, while the Veteran does have other diagnosed psychiatric disorders, namely major depressive disorder and general anxiety disorder, the Veteran does not have PTSD.  

In coming to this conclusion, the Board relies on the opinion of Dr. Beebe, the Veteran's private clinician since 2014.  He reports that the Veteran reported being distraught, depressed, agitated, and angry because of lack of work and an injury sustained during basic training.  Reminders of his time in the military trigger his frustration and anxiety.  He reported suicidal ideation, sleep disturbance, difficulty concentrating, difficulty managing and regulating his affect, and disturbance in ability to perform regular tasks.  Based on these reports, Dr. Beebe diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.  Further, Dr. Beebe stated that, while the Veteran had not met the traditional criterion of experiencing a life-threatening event, the Veteran's time in the military has permanently altered his life and had traumatic effects on him.  Dr. Beebe's opinion was discussed during the Board hearing as well.

Notably, VA treatment records are absent for a diagnosis of PTSD.  For instance, in a February 2014 treatment record there is a diagnosis of depression not otherwise specified, but no diagnosis of PTSD, in part, because there was no clear qualifying event.  While there are some notations that the Veteran has "PTSD issues," when read in context, these are not meant to be a formal diagnosis of PTSD, but rather a colloquial description of a bundle of symptoms.  

Further, there are positive PTSD screens of record, but again, these are not as probative as the opinion of Dr. Beebe that the Veteran does not have PTSD as well as VA treatment records indicating a lack of qualifying event for a PTSD diagnosis.

The Veteran has also submitted statements from family members in support of his PTSD claim.  For instance, his mother notes that, when the Veteran came home, she noted his pain that limits his physical abilities and that he is quick to anger and experiences anxiety and panic attacks.  His spouse notes that she can see the look of devastation in the Veteran from his in-service feet injury and that the Veteran just wants to be able to resume normal activities and to not anger so easily.  She also notes that the Veteran suffers from nightmares, anxiety, panic attacks, and a violent temper.  While these family members are able to report the symptoms they observe, they are not competent to give a diagnosis of PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, as there is no current diagnosis of PTSD, the current disability element of the claim is not established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the preponderance of the evidence is against the claim, and service connection for PTSD is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Although the Board is remanding several claims for additional development, remand is not necessary for the PTSD claim, as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).


ORDER

The appeal pertaining to the issue of entitlement to service connection for hearing loss is dismissed.

Service connection for PTSD is denied.

REMAND

The Board is remanding the remaining claims for VA examinations.  As demonstrated below, there is an indication of a current disability that the Veteran claims is related to service, or to a service connected condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board explains in more detail with respect to each claimed disorder on appeal below.

Ankles and Joint Swelling

The Veteran injured his feet during service and is service connected for bilateral pes cavus and callouses on his feet.  At the Board hearing, the Veteran testified that he is in constant pain, walks with a gait, sometimes falls, and takes some time in getting out of bed in the morning.  The Veteran wears an ankle brace on the left foot and cannot wear tennis shoes.  He claims that these symptoms are related to service or, in the alternative, his service-connected disabilities.  Thus, a VA examination is warranted to determine a specific diagnosis for his ankle and joint swelling as well as to obtain a medical opinion regarding whether any diagnosed condition is related to service or was caused or aggravated by a service-connected disability.

Sleep Disorder/Sleep Apnea

VA treatment records reveal that the Veteran has had difficulty sleeping.  Although there is no diagnosis of sleep apnea, the Veteran's spouse noted that the Veteran snored since the time they moved in together a few months after he left service.  The Veteran relates his sleep difficulties to service.  However, the nature and etiology of his sleep difficulties remain unclear and a VA examination and medical opinion on the matter is warranted to resolve the claim. 

Dizziness

Similarly, the Veteran notes that he began experiencing dizziness the morning after he injured his feet.  There is no specific diagnosis, though the Veteran does have a pending claim of service connection for tinnitus.  Nonetheless, no conclusive determination as to the nature and etiology of his dizziness has been made.  A VA examination and a medical opinion are warranted to resolve these questions.

Finally, at the Board hearing, the Veteran indicated that there were outstanding private medical records, but did not specify the name of the doctor.  The RO should attempt to obtain these records on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining any necessary authorization, obtain any outstanding private medical records.  The Veteran should be informed that he may instead submit these records directly to VA.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) with the appropriate medical examiner(s) to determine the nature and etiology of his ankle swelling, joint swelling, sleep disorder, and dizziness.  After a review of the entire claims file, the examiner should opine as to the following:

(A) Confirm a diagnosis/diagnoses for the Veteran's ankle and joint swelling.  For each diagnosis, determine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder is related to service or was caused or aggravated by service-connected bilateral pes cavus or callouses.

(B) Confirm a diagnosis/diagnoses for the Veteran's sleep disorder.  For each diagnosed condition, determine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder is related to service or was caused or aggravated by service-connected bilateral pes cavus or callouses.

(C) Confirm a diagnosis/diagnoses for the Veteran's dizziness.  For each diagnosed condition, determine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder is related to service or was caused or aggravated by service-connected bilateral pes cavus or callouses.

A complete rationale should be provided for any opinions given.  In rendering the above-requested opinions, the examiner should fully consider the lay statements of record.

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


